 Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 52




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA




Blake Simpson, Tyler Douglas and
Coin Metric LLC,

                    Plaintiffs,



    -against-                                    Civ. No.

Bernardo D. Cardoso, Capital Blue Global
Investments LLC, Joshua Blessing, Anna
Blessing, Kelly Haines, Olivia-Ari Corporation
(DBA Blessing Capital), World Wide Executive
Consultants, Michael Jordan, Ethaen Ferrell,
Recovery Solutions Group, Todd Harris, Davanan
“Steve” Sughrim, and David Andrews.


                 Defendants.
_______________________________________/



                                      COMPLAINT
  Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 52




                                                       TABLE OF CONTENTS

INTRODUCTION....................................................................................................................... 4
SUBJECT MATTER JURISDICTION AND VENUE ........................................................... 7
PERSONAL JURISDICTION................................................................................................... 8
STATEMENT OF FACTS ......................................................................................................... 9
  Plaintiffs Meet the RICO Defendants.................................................................................... 9
  Investment of The Funds ...................................................................................................... 11
  The Cardoso and Blessing Defendants Provide a False Bank Instrument. ..................... 12
  Defendants Harass and Attempt to Extort Money from Plaintiffs................................... 19
  Plaintiffs have Reasonably Relied on the Fraudulent Misrepresentations of the RICO
  Defendants and Suffered the Loss of Millions of Dollars and Significant Reputational
  Damage as a Result of the RICO Defendants Conspiracy and Fraud ............................. 20
COUNT I Violation of RICO 18 U.S.C. § 1962 (C) Against All Defendants ..................... 21
 The RICO Enterprise............................................................................................................ 21
 Pattern of Racketeering Activity ......................................................................................... 22
   Pattern of Racketeering Activity: Multiple Instances of Mail Fraud and Wire Fraud in
   Violation of 18 U.S.C. §§ 1341. 1343 ................................................................................. 22
   Pattern of Racketeering Activity: Money Laundering in Violation of 18 U.S.C.§ 1956(a)(2)
   (A and B) ............................................................................................................................. 24
   Pattern of Racketeering Activity: Transportation of Stolen Money and Securities in Violation
   of 18 U.S.C.§ 2314 .............................................................................................................. 24
   Pattern of Racketeering Activity: Receipt of Stolen Money of 18 U.S.C.§ 2314 .............. 25
   Pattern of Racketeering Activity: Bank Fraud in Violation of 18 U.S.C.§ 1344 (2). ........ 25
   Pattern of Racketeering Activity: Extortion In Violation of 18 U.S. Code § 875 ............... 26
   Pattern of Racketeering Activity Alleged Against Each RICO Defendant ......................... 26
COUNT II Conspiracy to Violate RICO, Violation of 18 U.S.C. § 1962(d) (Against All
Defendants) ................................................................................................................................ 28
COUNT II Civil Theft Against the Cardoso and Blessing Defendants .............................. 29
COUNT IV Fraud Against the Cardoso Defendants, the Blessing Defendants, Steve
Sughrim, World Wide Executive Consultants, Ethan Ferrell and Michael Jordan........... 31
COUNT V Fraudulent Misrepresentation Against the Cardoso Defendants, the Blessing
Defendants, Steve Sughrim, Michael Jordan and Ethan Ferrell.......................................... 32
COUNT VI Breach of Contract Against the Blessing and Cardoso Defendants ................ 33
PRAYER FOR RELIEF........................................................................................................... 34
 1. On the First and Second Claims for Relief: .................................................................... 34
 2. On the Third Claim For Relief: ....................................................................................... 34
 3. On the First, Second, Fourth and Fifth Claims for Relief: .......................................... 34
APPENDIX A ............................................................................................................................ 37
APPENDIX B EXHIBITS ........................................................................................................ 52




                                                                      2
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 52




Exhibit 1- Contract with Olivia-Ari Corporation (DBA Blessing Capital), and Joshua
Blessing. .................................................................................................................................. 52
Exhibit 2- Contract with Bernardo D. Cardoso and Capital Blue Global Investments LLC.
................................................................................................................................................. 52
Exhibit 3- Cardoso’s Confirmation of the Receipt of Funds............................................. 52
Exhibit 4 – Copy of the Purported (and Fraudulent) SBLC. ............................................ 52
Exhibit 5 – Confirmation of the Wire of an Additional $25,000.00 to Cardoso. ............. 52
Exhibit 6 – Email from Ahmet Gulen Confirming that the SBLC is a Fraud................. 52
Exhibit 7 – Blessing Invoice for $300,000.00....................................................................... 52
Exhibit 8 – Email to Cardoso Declaring the SBLC to be Fraud. ...................................... 52
Exhibit 9 – Email from Cardoso .......................................................................................... 52
Exhibit 10- Email from Anna Blessing ................................................................................ 52
Exhibit 11- Email from Plaintiffs to Anna Blessing ........................................................... 52
Exhibit 12 – Email from Tod Harris ................................................................................... 52
Exhibit 13 – Demand from Tod Harris for and Additional $200,000.00 ......................... 52




                                                                       3
 Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 52




Plaintiffs Mr. Blake Simpson and Mr. Tyler Douglas are US citizens domiciled in the State of

Washington. Plaintiff Coin Metric LLC is a Limited Liability Corporation registered in the State

of Washington. Coin Metric is owned 100% by Blake Simpson and Tyler Douglas. Plaintiffs, both

individually and jointly, by and for their undersigned counsel, Blanca M. Valle and Lawrence

Daniel O’Neill, file this Complaint against Capital Blue Global Investments LLC/ Bernardo D.

Cardoso, with an address at 3211 Ponce De Leon, Coral Gables FL 33134 (The Cardoso

Defendants), Joshua Blessing, Anna Blessing, Kelly Haines and Olivia-Ari Corporation dba

Blessing Capital, with an address at 1 South Church Ave STE. 1200, Tucson, Arizona 85701 (the

Blessing Defendants), World Wide Executive Consultants (WWEC), Michael Jordan (Jordan), and

Ethan Ferrell (Ferrell) all with an address at 1838 Chapel Brook Way, Greensboro, North Carolina   Formatted: Default Paragraph Font, Font: Times New Roman


27405, Recovery Solutions Group LLC (RSG), Robb Sowers (Sowers), Todd Harris (Harris) and

David Andrews (Andrews) all with an address at 1008 Mattlind Way, Milford, DE 19963 and

Davanan “Steve” Sughrim (Sughrim) with an address at 15127 NE 24th St. APT 262, Redmond,

WA 98052(collectively, the “RICO Defendants”), and aver as follows:                                Commented [BS1]: Is this intended to be ever?




                                      INTRODUCTION

   1. This case involves a multi-state criminal conspiracy organized and operated by Bernardo

       D. Cardoso, Joshua Blessing, Anna Blessing and Kelly Haines, through their respective

       companies, Capital Blue Global Investments LLC and Olivia-Ari Corporation (dba

       Blessing Capital), aided and abetted by World Wide Executive Consultants, Michael

       Jordan, Ethan Ferrell, Recovery Solutions Group LLC (RSG), Robb Sowers, Todd Harris,

       David Andrews and Davanan “Steve” Sughrim.




                                               4
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 52




 2. The sole purpose of this conspiracy was to defraud, and otherwise cause tortious injury to

    Plaintiffs by means of a plan the RICO Defendants conceived in the State of Florida and

    executed in Arizona, Washington State and Pennsylvania.

 3. The criminal enterprise's aim was to steal at least $650,000 (Six Hundred and Fifty

    Thousand U.S. Dollars) from Plaintiffs. Over the course of the past two years, Defendants

    have engaged in a complex conspiracy contracting for and collecting fees for non-existent

    financial services, representing to Plaintiffs that they were capable, ready, willing and able

    to provide Plaintiffs with corporate financing, claiming that they had issued to Plaintiff’s

    bank a financial instrument known as a Stand-by Letter of Credit (SBLC), sending

    Plaintiffs a fraudulent copy of an SBLC, encouraging and inciting Plaintiffs to engage in

    bank fraud on their behalf and engaging in false invoicing and extortion in an attempt to

    extract further funds from Plaintiffs which Defendants knew were not owed.

 4. As a key part of this fraud, Defendants, repeatedly, by mail and electronic communications

    and telephone, misrepresented the status of their ability for procure bank loans and/or

    actual financial instruments for Plaintiffs as well as their ability to conduct various financial

    transactions, so as to induce Plaintiffs to invest funds in sham transactions. They then stole

    these funds.

 5. To affect this plan, the Cardoso Defendants and the Blessing Defendants entered into

    contracts with Plaintiffs promising financial services that they knew that they had no ability

    to provide.

 6. Through those contracts they induced Plaintiffs to pay over $150,000 as “deposits” with a

    promise of refunds and damages should the proposed financial services not be performed.




                                               5
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 52




 7. These payments were solicited in person by Defendant Sughrim, by mail, email and

    telephone, by the Blessing Defendants, Jordan, Ferrell and the Cardoso Defendants,

    supported by the false and fraudulent statements and fabricated and false bank instruments.

 8. Upon the payment of these funds, Defendants illegally converted them for their own use.

 9. This effort was organized, directed and funded from the State of Florida by Cardoso,

    through Capital Blue Global Investments LLC, a US company domiciled in Coral Gables,

    Florida and by the Blessing Defendant, all US citizens domiciled in the State of Arizona

    and California, who were the jointly the principal organizers and major beneficiaries of the

    fraud.

 10. Induced by the sham offers, Plaintiffs signed investment agreements with the Cardoso

    Defendants and the Blessing Defendants and then, pursuant to those agreements transferred

    funds to the Defendants by interstate bank deposit and interstate wire transfer.

 11. Plaintiffs were repeatedly assured both in face to face meetings, in written contracts, by

    telephone communications and by the written promise, sent by mail and by electronic mail,

    from Defendants that the invested funds would be held securely “in trust”.

 12. Upon receipt of these funds Defendants, without the authorization of Plaintiffs and in direct

    violation of the agreement between them, immediately converted these funds for their own

    use.

 13. Defendants have subsequently engaged in numerous criminal acts in an attempt to retain

    the stolen funds. Defendants have produced fraudulent invoices and have delivered to

    Plaintiffs a fraudulent financial instrument allegedly drawn on the Royal Bank of Canada.

 14. The Cardoso Defendants, Blessing Defendants, World Wide Executive Consultants and

    Sughrim then incited, indeed demanded, that Plaintiffs present this bank instrument, which




                                              6
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 7 of 52




    they knew to be fraudulent, to a U.S. financial institution so as to borrow funds against it

    and to pay Defendants additional funds from the proceeds of this fraudulent transaction.

 15. When Plaintiffs refused to cooperate in this fraudulent and criminal activity the Blessing

    Defendants produced false invoices and demanded the payment of $300,000.00 in

    additional funds.

 16. When Plaintiffs refused to pay these funds the Blessing Defendants, the Capital Blue

    Defendants and Recovery Solutions LLC/Rob Sowers, Todd Harris and David Andrews

    engaged in activities to coerce and intimidate Plaintiffs and threatened and harassed

    Plaintiffs via threatening mail, telephone calls and electronic communications, demanding

    an additional $500,000.00 from Plaintiffs.                                                         Commented [BS2]: After demanding $300,000, RSG then
                                                                                                       demanded an additional $200,000. I want to make sure that is what
                                                                                                       this sentence is saying.
 17. The RICO Defendants' conduct violates the Racketeer Influenced and Corrupt

    Organizations Act, 28 U.S.C. § 1961 et seq., with predicate acts of mail and wire fraud,

    bank fraud, laundering of financial Instruments and extortion, among others. In addition,

    Defendants' conduct constitutes civil theft, breach of contract and common law fraud. As

    a result, Defendants' misconduct entitles Plaintiff’s damages, and other relief.

                 SUBJECT MATTER JURISDICTION AND VENUE

 18. This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C. §§ 1331

    and 1332, and under 18 U.S.C. § 1964(c). Plaintiffs’ first claim for relief arises under 18

    U.S.C. § 1961 et seq., as hereinafter more fully appears. There is also complete diversity

    of citizenship between the parties, and the amount in controversy exceeds $75,000,

    exclusive of interest and costs.

 19. Venue is proper in this District under 28 U.S.C. § 1391(b)(2), as a substantial number of

    the events giving rise to this action occurred in this District, the principal criminal actor in




                                               7
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 8 of 52




    this matter resides in this District and a substantial part of property that is the subject of the

    action is situated in this District, and also under 18 U.S.C.§ 1965.


                               PERSONAL JURISDICTION

 20. Exercise of jurisdiction over Defendants is reasonable and proper in this District because

    Bernardo Cardoso and Capital Blue Global Investments LLC are domiciled in Coral Gables

    in the State of Florida. Through their activities conducted from the State of Florida they

    have served as the co-ringleader in the enterprise to defraud Plaintiffs, working closely

    with and coordinating the other RICO Defendants in this action. For Plaintiffs claims for

    violations of 18 U.S.C. § 1962 and Florida state law, exercise of jurisdiction is proper

    pursuant to 18 U.S.C. § 1965(a) and Fla. Stat § 48.193.

 21. Exercise of jurisdiction the Blessing Defendants is reasonable and proper in this District

    because, under the direction and in conspiracy with the Capital Blue Defendants they have

    served as the co-central focus of the criminal enterprise to defraud Plaintiffs, working

    closely with the other RICO Defendants in this action, and have been the recipient of a

    portion the funds illegally transferred. For Plaintiffs claims for violations of 18 U.S.C. §

    1962 and Florida state law, exercise of jurisdiction over the Blessing Defendants is proper

    pursuant to 18 U.S.C. § 1965(a) and Fla. Stat § 48.193.

 22. Defendants Michael Jordan, World Wide Executive Consultants, Steve Sughrim, Rob

    Sowers, Todd Harris and Recovery Solutions Group LLC are all residents of the United

    States and all acted in conspiracy with and under the direction of the Capital Blue

    Defendants and the Blessing Defendants. For Plaintiffs claims for violations of 18 U.S.C.

    § 1962, the exercise of jurisdiction over each of these defendants is proper in this District

    pursuant to 18 U.S.C. § 1965(b). The ends of justice require application of the nationwide




                                                8
 Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 9 of 52




      service provisions of 18 U.S.C. § 1965(b) because there is no district in which all of the

      RICO Defendants could otherwise be tried together. For Plaintiffs claims under Florida

      state law, exercise of jurisdiction over Defendants is proper pursuant to Fla. Stat § 48.193.

                                  STATEMENT OF FACTS


Plaintiffs Meet the RICO Defendants

   23. Plaintiffs are honest and well-respected businessmen. Coin Metric LLC is a reputable

      business engaged in the mining, purchase and sale of crypto currencies.

   24. To expand their business the Plaintiffs set out to obtain corporate financing for Coin Metric

      LLC, and specifically for a cryptocurrency mining initiative. In this effort they held

      discussions with Defendant Sughrim, with whom they were acquainted, on the 11th of

      December 2017. Sughrim informed Plaintiffs that his friend, Joshua Blessing, has ability

      to provide a loan for tens of millions of dollars.

   25. On the next day Plaintiffs met in person with Defendant Sughrim. At that meeting he

      introduced Plaintiffs to Defendant Joshua Blessing who attended the meeting

      telephonically. At this meeting Defendant Blessing stated that he could arrange for Coin

      Metric get financing of between $25,000,000 to $100,000,000. On the call, Joshua stated

      that Blessing Capital would charge a $50,000 fee, refundable in the event that the necessary

      funding was not provided, 1% commission fee upon success, and 5% of one of Coin

      Metric’s Initial Coin Offerings (ICOs). [ Appendix A-#1.]

   26. After the call, Plaintiffs were skeptical of the transaction, however Defendant Sughrim

      reiterated the validity of the transaction and emphasized that he works closely with

      Blessing Capital, has known Defendant Blessing for a long time.




                                                9
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 10 of 52




 27. Based upon these assurances and the telephonic conversation with Defendant Blessing, on

    the 14th of December Coin Metric engaged Blessing Capital to obtain corporate financing.

    Once the fee agreement was processed, Blessing stated that he will work with the lender’s

    compliance officer to set up an on-boarding call. After the on-boarding process is complete,

    Coin Metric will pay a processing fee and then Blessing Capital will issue the lender’s

    application and funding agreement. [ Appendix A-#2]

 28. On the 14th of December 2017 Plaintiffs signed the Funding Agreement and returned it to

    Defendant Sughrim for transmittal to Blessing Capital. [ Exhibit 1]

 29. Subsequent to the signature of the Funding Agreement there was a conference call with

    Defendants Sughrim, Blessing and Haines. Blessing indicated that Defendant Kelly Haines

    performs compliance for Blessing Capital, and he has access to classified information

    based on his military background. Defendant Blessing also asked Plaintiffs not to disclose

    his 1% fee to any of the other parties in the transaction, especially Michael Jordan from

    World Wide Executive Consultants. Blessing claimed that he does these transactions very

    seldom, about once per year, and that this is “world changing” money that most people will

    never see. Defendant Blassing also stated that since Plaintiff Simpson has a “squeaky

    clean” record, it was best if he was the signer on all documentation. [Appendix A-#3]

 30. This was followed on the same day by a second conference call with Defendants Sughrim,

    Blessing, Haines and Jordan. On that call Defendant Jordan, from World Wide Executive

    Consultants, introduced himself and explained how he was performing compliance for both

    sides of the transaction. He further explained how he had a relationship with the provider

    (Bernardo Cardoso) on other transactions. He stated the provider of the instrument is very

    good and it is rare to find someone who can do an MT-760 as there are many scams out




                                            10
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 11 of 52




      there. Plaintiffs declared that they had no idea what an MT-760 was and Jordan explained

      what an SBLC and MT-760 is and how it works, claiming that such a financial instrument

      was as good as cash and could be presented to their bank in exchange for cash. Defendant

      Jordan indicated that he has a background in finance and entertainment. He claimed that

      some of his previous clients include the Oakland Raiders. Jordan said he would work with

      the Cardoso to get the Plaintiffs the contract and that they wanted to move on this

      quickly. The expectation was that this transaction would take between 30 - 90 days.

      [Appendix A -#4]

   31. On the same day, based upon the representations made in these conference calls by

      Defendants Blessing and Jordan, Plaintiffs sent Defendant Blessing $50,000.00. The

      receipt of these funds was confirmed Defendant Blessing on the 16th of December 2017.

      [Appendix A-#6]

   32. On the 20th of December Defendant Blessing sent, by electronic mail, a copy of a contract

      from Defendant Cardoso/Capital Blue promising a deliver a Standby Letter of Credit

      (SBLC) with a face value of One Hundred Million ($100,000,000.00 United States Dollars)

      (the Funding Agreement). This contract specified that Plaintiffs were to pay Cardoso

      $100,000.00, in two tranches, as a refundable deposit. This fee was to be fully refundable

      should Defendant Cardoso not deliver as per the contract. [Exhibit 2]


Investment of The Funds

   33. On December 15th, 2017 Plaintiffs signed and returned the Funding Agreement to

      Defendant Blessing to be forwarded to Defendant Cardoso. [Appendix A-#13 and Exhibit

      2]




                                              11
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 12 of 52




   34. On the 21st of December Plaintiff had a conference call with Defendants Blessing, Sughrim,

      and Haines. On this call Defendant Blessing told Plaintiffs how great this contract was,

      and that Plaintiffs are lucky the provider is willing to guarantee Plaintiffs $2M if he defaults   Commented [BS3]: Do we want to spell out $2M to
                                                                                                         $2,000,000.00? And all the other places in the document where we
                                                                                                         use “M” to designate millions of dollars.
      on the contract. He reiterated that Plaintiffs are in a really good place. He stated that

      Plaintiffs needed to chill out and wait for the provider to execute the agreement. [ Appendix

      A- #12]

   35. On the 22nd of December 2017 Defendant Blessing sent Plaintiffs, by email, the fully

      executed Funding Agreement between Plaintiffs and Cardoso/Capital Blue. Defendant

      Blessing also demanded that Plaintiffs get a banker’s draft/cashier’s check in the amount

      of $75,000 drawn to Capital Blue and deposit it in the account of Capital Blue so as to

      quickly to close the deal. [Appendix A-#12]

   36. On the 22nd of December Plaintiff Douglas deposited a cashier’s check of $75,000 into the

      account specified on the contract (which Defendant Blessing confirmed). [Appendix A-

      #16].

   37. These funds were to be held as a deposit by the Capital Blue Defendants pending the

      performance of the contract by Mr. Cardoso.

   38. It is Defendant’s information and belief that both defendants immediately converted these

      funds to their own use in violation of 18 U.S. Code § 1956 and 18 U.S. Code § 1957 and

      Florida Statute 896 and Florida Statute 812.014


The Cardoso and Blessing Defendants Provide a False Bank Instrument.

   39. On the 29th of December 2017 Plaintiffs had a conference call with Defendants Sughrim,

      Blessing and Haines to discuss the transaction with regard to the prospective SBLC. At

      this meeting Plaintiffs further indicted their inexperience in banking matters and posed




                                                12
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 13 of 52




    several questions to Blessing regarding the SBLC, in particular regarding the banking

    necessary to receive the instrument and the ability to draw financing from the SBLC. -

    Blessing said Plaintiffs do not need anything special and should just relax. Blessing even

    said this transaction is “like putting your 5-year-old on dirt bike (he's just got to do it)”.

    Further Blessing said that Plaintiffs should be able to get 75 - 90% of the face value of the

    instrument in immediately available funds. Further, Blessing continued to reiterate that

    Plaintiffs had nothing to worry about because if the provider doesn't execute, they will be

    paid $2M. Defendants told everyone to relax and do yoga. Blessing assured Plaintiffs that

    he would be with us until the end of the transaction. [ Appendix A-#18].

 40. On the 5th of January 2018 in a follow-up call between Plaintiffs and Defendants Sughrim,

    Blessing, Haines and Jordan, Defendant Jordan stated the instrument would come from a

    domestic institution, most likely Merrill Lynch or Wells Fargo. Defendant Jordan also said

    the best way to get $100M into our bank account was to do 2 tranches ($25M and $75M)

    and Defendant Blessing agree with this strategy. They convinced Plaintiffs that the bank

    would be comfortable with Plaintiffs if they staged it in this manner. Jordan also stated that

    he could do the monetizing of the instrument for 15 – 30 thousand dollars. On this call

    Defendant Jordan reiterated that he’s here to see the entire process out with Coin Metric.

    Jordan also stated he had physically met up with Bernardo Cardoso and spent time at the

    bank with him to get this resolved. Defendants Jordan and Joshua Blessing told Plaintiffs

    to relax and chill out over the weekend. Jordan once again bragged of his financial abilities

    and stated that he was “hanging out with Sean Combs and helping this group obtain

    funding to buy the Carolina Panthers.”




                                             13
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 14 of 52




 41. On the 8th of January 2018 Defendant Cardoso confirmed the receipt of the first deposit of

    $75,000.00 via an email from Defendant Blessing that contained a signed/notarized letter

    from Bernardo Cardoso stating that the funds were received. [Exhibit 3]

 42. On the 10th of January 2018 Defendant Blessing sent, via email, a purported copy of an

    SBLC with a face value of €25,000,000.00 (Twenty-Five Million Euro) drawn on the

    Cayman Island branch of the Royal Bank of Canada in favor of Ahmet Gulen. It was and

    alleged by Defendants Blessing and Jordan that this financial instrument had been sent to

    Plaintiffs account in the Bank of America. [Exhibit 4]

 43. Plaintiff Douglas immediately called Defendant Blessing and asked him why the amount

    was 25 million Euro instead of USD and Defendant Blessing told him that they probably

    made a mistake. However, Defendant Blessing instructed Plaintiff not to bring it up and

    just pocket the remainder of the funds. Plaintiff also brought up the fact that the bank was

    not domestic, and Blessing told him that this is the number one bank in Canada. [Appendix

    A- #23]

 44. The next day, the 11th of January 2018, Plaintiff Douglas went to the Bank of America,

    Kingsgate, Washington branch and checked to see if the agent could see the SBLC credited

    in Coin Metric’s bank account.       Bank of America confirmed that no such SWIFT

    transmission had been received.

 45. Plaintiffs immediately contacted Defendant Jordan who stated that the SBLC had been sent

    and that Plaintiffs had to wire Defendant Cardoso $25,000 or Plaintiffs would default on

    the agreement and would forfeit all funds paid to date. [Appendix A-#22]

 46. On the 11th January 2018 Plaintiffs wired a further $25,000.00 to the bank account of

    Defendant Cardoso. [ Exhibit 5]




                                            14
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 15 of 52




 47. On the dame day, the 11th of January 2018, without the knowledge of agreement of

    Plaintiffs, Defendant Blessing instructed a banker to look into Coin Metric's bank account

    to see if the bank instrument was credited. Coin Metric's banker called Plaintiff Douglas

    and asks why an individual from California is looking into Plaintiff’s bank account.

    Plaintiff’s banker then locked the account so other small business bankers cannot access

    the account.

 48. On the 12th of January 2018 Plaintiff Douglas again meets with Bank of America to

    attempt to track the alleged instrument. At this meeting Plaintiff is emphatically informed

    that no such bank guarantee has been received and that the copy of the instrument Plaintiffs

    received from Defendant Cardoso is a fraud.

 49. Immediately after meeting with the bank, Plaintiffs initiate a conference call with

    Defendants Blessing, Haines and Jordan. Plaintiff Douglas started off the meeting by

    saying there was discrepancy with the MT-760, and it had not been received at the Bank

    of America. This infuriated Blessing. He started using an excessive amount of profanity

    and said, “you will do this fucking transaction.” Plaintiff Douglas informed Blessing that

    the bank indicated it was a fraud and Plaintiffs had found sources that stated any bank

    documentation involving the purported owner of the SBLC, Ahmet Gulen and the Royal

    Bank of Canada, were fraudulent. Jordan jumped on the phone and said, “he would get the

    bottom of this and he doesn’t play games”. [ Appendix A-#25]

 50. Immediately after this call there was a second conference call between Plaintiffs and

    Defendants Blessing, Haines and Cardoso. On this call Plaintiffs brought up their concerns

    as to the validity of the instrument. Defendant Cardoso stated he “doesn’t play games”

    and he would address the concerns about the instrument. He stated that he actually knows




                                            15
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 16 of 52




    the ordering customer in Turkey. He said the guy is very paranoid. Defendant Cardoso said

    he would figure out if something funny was going on. Cardoso encouraged Coin Metric to

    get a brokerage CMA account as it would be a better account to receive funds into

    (however, this was not specified in the contract). [Appendix A-#26]

 51. Defendant Blessing was connected in the middle of the call and started yelling at Plaintiffs

    for wanting evidence of the validity of the instrument. Defendant Blessing made it very

    clear that this is not Blessing Capital’s Department and that Plaintiffs were at fault for not

    providing Cardoso international banking codes. [Appendix A-#27]

 52. Plaintiffs sent Defendant Cardoso the international banking information for the Bank of

    America that was requested. Despite that no bank instrument was ever delivered to Bank

    of America.

 53. On the 17th of December Defendant Haines offered to assist Plaintiffs in establishing a

    bank account that could receive and discount the SBLC. [ Appendix A-#29].

 54. On the 18th of January Defendant Haines instructs Plaintiffs to open a brokerage account

    at Merrill Lynch. Subsequently Plaintiffs meet with representatives of Merrill Lynch and

    explain that Coin Metric has an SBLC that needs to be monetized. The Merrill Lynch

    representatives seem confused as to why Coin Metric would have an SBLC. Merrill Lynch

    refuses the application.

 55. On the 19th of January Plaintiff have a conference call with Defendants Sughrim, Blessing

    and Haines. At this meeting Blessing and Haines introduced Anna Blessing to Plaintiffs.

    On this call the Defendants said that the SBLC was at risk, and finance is all about the

    energy. Plaintiffs were blamed for the failure of getting a CMA account at Merrill Lynch

    for negative energy and bad posture. Anna Blessing asked if Plaintiffs had ever watched




                                             16
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 17 of 52




    the show Billions. She said Plaintiffs need to start acting with that type of energy with

    the bank. Anna also stated that everyone on the call had put a lot of resources into making

    the SBLC possible. At the end of the call, Plaintiffs were tasked with putting together a

    script for the Blessing Capital Team to review before approaching another bank. [Appendix

    A- #32]

 56. In a series of calls and emails on the 20th and 21st of January Defendants Blessing, Haines,

    Anna Blessing and Sughrim proceeded to advise Plaintiffs on approaching another bank

    with the SBLC to obtain funding, even though Defendants were aware at the time that the

    SBLC was fraudulent. As these discussions progressed Anna Blessing set up a conference

    call to discuss the bank script and how to approach the bank. Plaintiffs were told to

    watch Billions and have positive energy. Defendants went over a number of words not to

    say at the bank. Phrases to talk to the banker about. Anna Blessing and Haines even

    proposed using a DBA to shield the core function of the business. Blessing Capital was

    very insistent that an older person accompany Plaintiffs to the bank, specifically Defendant

    Sughrim. In addition, Haines said he had an associate at Morgan Stanley who Plaintiffs

    could potentially work with. [ Appendix A-##32-35]

 57. On the 23rd of January at the insistence of the Blessing Defendants and Jordan Plaintiffs

    set up a meeting with Fidelity Investments to explore depositing and lodging the SBLC.

 58. On the same day, immediately after the Fidelity meeting, the Plaintiffs received an email

    from Ahmet Gulen, the alleged beneficiary of the SBLC, which points to his personal web

    page and instructs Plaintiffs to read the fraud alert notice carefully. This email confirms

    that the purported SBLC is fraudulent. [Exhibit 6]




                                             17
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 18 of 52




 59. It immediately became clear to Plaintiffs that the bank instrument was fraudulent, and that

    the Blessing Defendants were encouraging the Plaintiffs to engage in bank fraud in

    violation of 18 U.S.C § 1344. Plaintiffs immediately terminated discussions with Fidelity.

 60. On the same day the Blessing Defendant send the Plaintiffs and invoice for 1% of the value

    of the fake SBLC, $300,000.00 [Exhibit 7]

 61. On the 23rd of January Plaintiffs reject the invoice, indicating to the Blessing Defendants

    they Plaintiffs have not received a MT-760 or any funds and their bank has not been able

    to verify that the instrument was ever sent.

 62. On the 27th of December Plaintiffs contact Defendant Cardoso and indicate that the SBLC

    copy that he provided is a fraud. [ Exhibit 8]

 63. Defendant Cardoso responds with an email claiming that Plaintiffs sent him a domestic

    swift code and then later sent him an international swift code. He then dismisses any

    concern about Ahmet Gulen and claims it is Plaintiffs fault that they could not receive the

    instrument. Lastly, he offers to re-issue an instrument for additional fee. [Exhibit 9]

 64. In response to these claims by Plaintiffs, on the 31st of January Defendant Anna Blessing

    sends an email to Plaintiffs stating that Plaintiffs are in Gross Breach of Contract based on

    the correspondence with Defendant Cardoso. She goes onto say that she will have to file a

    legal complaint against both Plaintiffs Simpson and Douglass as well as Blake all company

    officers and members. [ Exhibit 10 and Appendix A-#44]

 65. In response to this email, on the 31st of January Plaintiffs inform the Blessing Defendants

    that the validity of the instrument is in question because simple compliance questions

    cannot be answered and that they have no intention of paying the proffered fake invoice.

    [Exhibit 11 and Appendix A-#45]




                                             18
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 19 of 52




Defendants Harass and Attempt to Extort Money from Plaintiffs

   66. When Plaintiffs refused to participate in this criminal bank fraud, the Defendants

      immediately embarked upon a coordinated campaign to extort $300,000 (Three Hundred

      Thousand U.S. Dollars) from Plaintiffs through the production of false invoices, phone

      calls and emails threatening legal action and “other consequences”.

   67. On the 2nd of February 2018 a gentleman named Jim Peterson from a company name Apex

      contacted Plaintiffs on behalf of the Blessing and Cardoso Defendants threatening to

      personally visit Plaintiffs to obtain funds owed to Defendants. [ Appendix A-#47]

   68. On or about the 4th of February Defendants engaged the services of Recovery Solutions

      (RSG) to attempt to extort money from the Plaintiffs, even though Defendants and RSG

      were aware that the invoices were false and that the claimed debt was bogus and based

      upon fraud, they proceeded to launch a campaign of harassment against Plaintiffs to extort

      these funds from Plaintiffs. These actions were undertaken in clear violation of 18 U.S.

      Code § 1951, 18 U.S.C. §875 and Florida Statute 836.05.

   69. On the 5th of February Defendant Harris from RSG called and left a message stating that

      he wants to try to figure out if Plaintiffs can come to resolution with Olivia-Ari Corp (dba

      Blessing Capital) prior to litigation. He stated that Plaintiffs owe Olivia Aria $300,000. On

      the same date Defendant Harris sends an email explaining that Blessing Capital has

      retained RSG LLC against Plaintiffs Simpson and Douglas and Coin Metric LLC for the

      purpose of filing complaints and litigation/credit reporting. He notes that he’ll let Plaintiffs

      know when this will be scheduled in the courts. Also, Todd Harris included Plaintiff’s

      banker, Erin Steele, on the email. [Exhibit 12]




                                                19
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 20 of 52




   70. On the 8th of February 2018 Defendant Harris sent a second email stating that there is

       conference call set for 2/12/2018. He states that the actual Litigation Filing & Credit

       Reporting against all Plaintiffs has been scheduled for Thursday February 15th, 2018. He

       further states that with the addition of “interest” of $200,000.00 that the debt is now

       $500,000.00 [Exhibit 13 and Appendix A-#52]

   71. On the 12th of February Defendant Harris calls Plaintiff Douglas and states that

       he has scheduled a call with Blake's employer, Boeing, to talk about this situation.

   72. On the 16th Defendant Harris calls and leaves a voicemail stating that complaint has been

       filed and RSG has applied to suspend Plaintiffs Visas. [Appendix A-#53]

   73. Starting on the 16th of February 2018 Defendant Andrews made a number of telephone

       calls demanding payment and threatening litigation [Appendix A-#54].


Plaintiffs have Reasonably Relied on the Fraudulent Misrepresentations of the RICO
Defendants and Suffered the Loss of Millions of Dollars and Significant Reputational Damage
as a Result of the RICO Defendants Conspiracy and Fraud

   74. Plaintiffs relied on the various mail, electronic and telephonic representations of the RICO

       Defendants.

   75. As a consequence of this reliance Plaintiffs have lost $150,000.00 in cash invested with the

       RICO Defendants, $250,000.00 in cash invested by Plaintiffs in anticipation of the

       corporate funding promised by Defendants, as well as over $90,000,000.00 (Ninety Million

       US Dollars) in lost profits and opportunity costs.

   76. In addition, Plaintiffs have suffered significant reputational damage with their financial

       institution and emotional and physical distress.




                                                20
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 21 of 52




                                          COUNT I
                           Violation of RICO 18 U.S.C. § 1962 (C)
                                   (Against All Defendants)

   77. Plaintiffs repeat and reallege each and every allegation contained in paragraphs 23 through

      76 of this complaint as if more fully set forth herein.

   78. At all relevant times, Plaintiffs are persons within the meaning of 18 U.S.C.§§ 1961(3) and

      1962(c).

   79. At all relevant times, each RICO Defendant is a person within the meaning of 18 U.S.C.

      §§ 1961(3) and 1962(c).


The RICO Enterprise


   80. The RICO Defendants and their co-conspirators are a group of persons associated together

      in fact for the common purpose of carrying out an ongoing criminal enterprise, as described

      in the foregoing paragraphs of this Complaint; namely, through a multi-faceted campaign

      of lies and fraud, to induce Plaintiffs into investing hundreds of thousands of dollars with

      the RICO Defendants and their co-conspirators.

   81. These RICO Defendants and their co-conspirators have organized their operation into a

      cohesive group with specific and assigned responsibilities and a command structure,

      operating, directed and funded in the United States by the Cardoso Defendants and the

      Blessing Defendants. The criminal enterprise has generally been structured to operate as

      a unit in order to accomplish the goals of their criminal scheme.

   82. Defendants Cardoso and Capital Blue have been responsible for oversight of the scheme

      to defraud and have directed other conspirators to take actions necessary to accomplish the

      overall aims of the criminal enterprise. Specifically, Defendant Cardoso directed the




                                               21
 Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 22 of 52




       activities of Defendant Jordan and the Blessing Defendants so as defraud Plaintiffs out of

       so called “deposits” of $150,000.00 paid ostensibly for the issuance of business loans to

       Plaintiffs.

   83. Defendant Cardoso directed the activities of Defendants Jordan, Ferrell and WWEC to

       transfer funds to Cardoso for the purposes of the criminal conspiracy.

   84. The RICO Defendants and their co-conspirators constitute an association-in-fact enterprise

       within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c), referred to hereinafter as the

       "Enterprise." Each of the RICO Defendants participated in the operation or management

       of the Enterprise under the overall direction of the Cardoso Defendants and the Blessing

       Defendants.

   85. At all relevant times, the Enterprise was engaged in, and its activities affected interstate

       commerce within the meaning of 18 U.S.C. § 1962(c).


Pattern of Racketeering Activity


   86. The RICO Defendants conducted or participated, directly or indirectly, in the conduct,

       management, or operation of the Enterprise's affairs through a "pattern of racketeering

       activity" within the meaning of 18 U. S.C. § 1961(5) and in violation of 18 U.S.C. §

       1962(c), to wit:


   Pattern of Racketeering Activity: Multiple Instances of Mail Fraud and Wire Fraud in
   Violation of 18 U.S.C. §§ 1341. 1343

   87. As described herein, the RICO Defendants engaged in a wide-ranging scheme or artifice

       to defraud Plaintiffs. In furtherance of their scheme, and as described herein and itemized

       in Appendix A hereto, the RICO Defendants transmitted, or caused to be transmitted, by




                                               22
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 23 of 52




    means of wire communication in interstate commerce, writings, signs, signals, pictures,

    and sounds, and also caused matters and things to be placed in any post office or authorized

    depository, or deposited or caused to be deposited matters or things to be sent or delivered

    by a private or commercial interstate carrier, including, but not limited to, the following:

 88. Emails and website postings incorporating false and misleading statements regarding the

    financial status and business of the Cardoso Defendants and the Blessing Defendants;

 89. Mailed and emailed contracts and other agreements which were fraudulent;

 90. Wirings and/or mailings between and among the RICO Defendants concerning the

    proposed funding of the Plaintiffs, the status of such funding;

 91. The sending by mail and electronic mail of fraudulent financial instruments from the

    Cardoso Defendants through Jordan and the Blessing Defendants, knowing, indeed

    encouraging Plaintiffs to present the fraudulent financial instrument to various financial

    institutions in an attempt to defraud such financial institutions for the financial benefit of

    Defendants.

 92. Numerous emails, telephone calls and mailed documents covering-up the theft of the funds

    entrusted to Defendants by Plaintiffs and the fraudulent nature of the proffered financial

    instrument;

 93. Plaintiffs incorporates by reference the attached Appendix A, which sets forth particular

    uses of wire and mail communications in furtherance of the RICO Defendants’ scheme or

    artifice to defraud that constitute violations of 18 U. S.C. §§ 1341 and 1443, including

    which individual defendant caused the communication to be mailed or wired, when the

    communication was made, and how it furthered the fraudulent scheme.




                                             23
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 24 of 52




 94. The RICO Defendants sent to Plaintiffs numerous false communications as part of their

    scheme to induce Plaintiffs to invest funds in their scheme.

 95. The RICO Defendants' false and misleading statements have been relied on by Plaintiffs

    and a result of that reliance the RICO Defendants' false and misleading statements have

    caused Plaintiffs substantial damages.


  Pattern of Racketeering Activity: Money Laundering in Violation of 18 U.S.C.§ 1956(a)(2)
  (A and B)

 96. Defendants have, on the 16th of December 2017, on the 22nd of December 2017 and on

    11th of January knowingly caused the transportation, transmission, and/or interstate transfer

    to or from themselves and to other parties, the illegally obtained funds that were stolen

    from the Plaintiffs.

 97. Defendants Cardoso, Blessing and Jordan have, on the 10th of January 2018, knowingly

    caused the transmission in interstate commerce of a fraudulent banking instrument which

    they knew would be presented to a financial institution so as to obtain funds.


  Pattern of Racketeering Activity: Transportation of Stolen Money and Securities in
  Violation of 18 U.S.C.§ 2314

 98. Defendants have obtaining money or property by means of false or fraudulent pretenses,

    representations, or promises, and have transported or caused to be transported in interstate

    commerce in the execution or concealment of a scheme or artifice to defraud Plaintiffs.

 99. Defendants have, on the 10th of January, transported in interstate or foreign commerce a

    falsely made, forged and counterfeited securities instrument, knowing the same to have

    been falsely made, forged, altered, or counterfeited.




                                             24
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 25 of 52




  Pattern of Racketeering Activity: Receipt of Stolen Money of 18 U.S.C.§ 2314

 100.      Defendants, on the 16th of December 2017, on the 22nd of December 2017 and on

    11th of January 2018 have received money of the value of $5,000 or more, or, which have

    crossed a State boundary after being stolen, unlawfully converted, or taken, knowing the

    same to have been stolen, unlawfully converted, or taken;

 101.      Defendants have, on the 10th of January, sold, a falsely made, forged and

    counterfeited securities in the form of a Stand-by Letter of Credit in interstate and foreign

    commerce




  Pattern of Racketeering Activity: Bank Fraud in Violation of 18 U.S.C.§ 1344 (2).


 102.      Defendants, on the 16th of December 2017, on the 22nd of December 2017 and on

    11th of January 2018, knowingly took funds owned by Plaintiffs and transferred such funds

    to accounts held in the name of Bernardo Cardoso and Joshua Blessing by means of false

    or fraudulent pretenses, representations, or promises.

 103.      On the 10th January 2018 RICO Defendants sent to Plaintiffs a bank instrument

    drawn on Royal Bank of Canada, Cayman Island Branch, which they knew to be

    fraudulent.

 104.      When confronted with the fraudulent nature of the bank instrument they became

    aggressive, intimidating and attempted to extort funds from Plaintiffs.

 105.      Over the course of several months the RICO Defendants encouraged, instigated,

    indeed demanded, that the Plaintiffs present this false financial instrument to banks with




                                             25
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 26 of 52




         the intent to obtain a loan of funds against that instrument, which funds would then be

         delivered to Defendants.


       Pattern of Racketeering Activity: Extortion in Violation of 18 U.S. Code § 875

   106.          When Plaintiffs declined to participate the Defendants scheme to defraud the Bank

         of America and Fidelity, Defendants became threatening. On the 31st of January 2018

         Defendant Anna Blessing threatened legal action against Plaintiffs based on a fraudulent

         invoice in the sum of $300,000.00.

   107.          On multiple occasions in February 2018, and specifically on the 5th , 8th and 12th

         of February 2018 Defendants Todd Harris, Recovery Solutions and David Andrews, by

         telephone and email threatened legal action against Plaintiffs, destruction of credit,

         notification of employers, destruction of banking relationships and other acts against

         Plaintiffs if they refused to pay $500,000.00 in violation of 18 U.S. Code § 875, 18 U.S.

         Code § 1951 and Florida Statute 836.05.

108.     On repeated occasions on or about the 25th of February Defendant David Andrews made

   abusive the threatening telephone calls to Plaintiffs.


   Pattern of Racketeering Activity Alleged Against Each RICO Defendant


   109.          Defendants have committed numerous mail and wire fraud violations, including

         those identified in Appendix A in which the RICO Defendants used or caused to be used

         the mail or wires in furtherance of the RICO Defendants' scheme to defraud.

   110.          Defendants have committed mail fraud, wire fraud and engaged in money

         laundering the interstate transportation of stolen funds by knowingly causing funds to be




                                                 26
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 27 of 52




    transported, transmitted, or transferred knowing that such funds were stolen from the

    Plaintiffs.

 111.       Defendants have knowingly transported in interstate commerce a fraudulent

    financial instrument with the intent of defrauding Plaintiffs and their banks.

 112.        The mail fraud, wire fraud, money laundering, bank fraud violations, including

    those identified in Appendix A, were undertaken by Defendants in furtherance of the RICO

    Defendants' scheme to defraud.

 113.       As a direct and proximate result of the RICO Defendants' conspiracy, the acts of

    racketeering activity of the Enterprise, the overt acts taken in furtherance of that

    conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs have been injured in its

    business and property, including loss of funds, loss of financial opportunity related to those

    funds and damage to Plaintiffs’ reputation and goodwill; and the attorneys' fees and costs

    to defend itself in objectively baseless, improperly motivated threats of legal action

    disparagement of their credit and reputations, the attorneys' fees and costs associated with

    exposing the RICO Defendants' pervasive fraud and in recovering the funds stolen by the

    RICO Defendants

 114.       Pursuant to 18 U. S.C. § 1964(c), Plaintiffs are entitled to recover treble damages

    plus costs and attorneys' fees from the RICO Defendants.

 115.       Plaintiffs is further entitled to, and should be awarded, a preliminary and permanent

    injunction that enjoins Defendants, their assignees and anyone else acting in concert with

    them-from transferring any funds held in any account under their control to any person

    other than the Plaintiffs until this Court determines the merits and enters judgment on

    Plaintiffs’ claims against the Defendants in this action.




                                             27
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 28 of 52




    WHEREFORE, Plaintiffs prays for judgment as set forth below.

                                       COUNT II
               Conspiracy to Violate RICO, Violation of 18 U.S.C. § 1962(d)
                                (Against All Defendants)

 116.      The Defendants have unlawfully, knowingly and willfully combined, conspired,

    confederated and agreed together and with others to violate 18 U.S.C. § 1962(c) as

    described above, in violation of 18 U.S.C. § 1962(d).

 117.      Upon information and belief, the RICO Defendants knew that they were engaged

    in a conspiracy to commit the predicate acts, and they knew that the predicate acts were

    part of such racketeering activity, and the participation and agreement of each of them was

    necessary to allow the commission of this pattern of racketeering activity. This conduct

    constitutes a conspiracy to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d).

 118.      Upon information and belief, the RICO Defendants agreed to conduct or

    participate, directly or indirectly, in the conduct, management, or operation of the

    Enterprise's affairs through a pattern of racketeering activity in violation of 18 U.S.C. §

    1962(c).

 119.      Each RICO Defendant knew about and agreed to facilitate the Enterprise's scheme

    to obtain property from Plaintiffs and induce Plaintiffs to unwitting participate in Bank

    Fraud. It was part of the conspiracy that the RICO Defendants and their co-conspirators

    would commit a pattern of racketeering activity in the conduct of the affairs of the

    Enterprise, including the acts of racketeering set forth in paragraphs, 77 through 110 supra.

 120.      As a direct and proximate result of the RICO Defendants' conspiracy, the acts of

    racketeering activity of the Enterprise, the overt acts taken in furtherance of that

    conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs have been injured in its




                                             28
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 29 of 52




    business and property, including loss of funds, loss of financial opportunity related to those

    funds and damage to Plaintiffs’ reputation and goodwill; and the attorneys' fees and costs

    to defend itself in objectively baseless, improperly motivated threats of legal action

    disparagement of their credit and reputations, the attorneys' fees and costs associated with

    exposing the RICO Defendants' pervasive fraud and in recovering the funds stolen by the

    RICO Defendants

 121.      Pursuant to 18 U. S.C. § 1964(c), Plaintiffs are entitled to recover treble damages

    plus costs and attorneys' fees from the RICO Defendants.

 122.      Plaintiffs are further entitled to, and should be awarded, a preliminary and

    permanent injunction that enjoins Defendants, their assignees and anyone else acting in

    concert with them-from transferring any funds held in any account under their control to

    any person other than the Plaintiffs until this Court determines the merits and enters

    judgment on Plaintiffs’ claims against the Defendants in this action.

    WHEREFORE, Plaintiffs prays for judgment as set forth below.


                                       COUNT III
                                       Civil Theft
                      (Against the Cardoso and Blessing Defendants)

 123.      On the 16th of December Plaintiffs paid the sum of $50,000.00 to Olivia-Ari

    Corporation (dba Blessing Capital) as a fee for the arrangement of a loan for Plaintiffs.
                                                                                                nd
 124.      Similarly, Plaintiffs paid over to defendants Cardoso and Capital Blue on the 22

    of December “Deposit” of $75,000.00 pursuant to a contract entered into

    between plaintiffs and defendants Capital Blue and Cardoso. (Exhibit 3).

 125.      On the 11th of January Plaintiffs wire an additional $25,000.00 to Defendant

    Cardoso.




                                             29
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 30 of 52




 126.       As per a written agreement between the Plaintiffs and each of the Blessing

    Defendants and the Cardoso Defendants these funds were to be retained intact by

    defendants and should the defendants fail to provide a loan to Plaintiffs, the deposit was to

    be returned intact and in full to Plaintiffs.

 127.       Defendants did not deliver a loan, but rather took the plaintiffs funds and converted

    them to their own use, knowingly depriving plaintiffs of their money with the intent to

    temporarily or permanently deprive plaintiffs of their right to the money and benefit

    thereof, in violation of Florida Statute §812.014.2.

 128.       Defendants knowingly and with felonious intent to steal, obtained plaintiff’s money

    by fraud, willful misrepresentation of a future act that they did not, were not able and had

    no intention to perform, false promises, and deception, with intent to deprive plaintiffs of

    the right to the property or the benefit therefrom in violation of Chapter 812, Florida

    Statutes. Pursuant to Florida Statute §772.11, Plaintiff made a final written statutory

    demand for its property on January 31st,2018. A copy of the statutory demand was sent to

    defendants and to their attorneys. (Exhibit 11)

 129.       To date defendants have failed to return Plaintiff’s property.

 130.       As a direct and proximate cause of defendants’ unlawful actions, Plaintiff was and

    continues to be deprived of his right to his property and the benefit therefrom and has

    suffered actual damages in the minimum amount of $500,000.00.

 131.       Pursuant to Florida Statute §772.11, plaintiffs are entitled to treble damages in the

    minimum amount of $1,500,000.00 for the theft of their money committed by Defendants.

    As a direct result of Defendants depriving Plaintiff of his right to possess and enjoy his

    money and the benefit therefrom, and Defendants’ continuing failure and refusal to return




                                               30
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 31 of 52




    Plaintiff’s property, plaintiffs were required to retain counsel and are obligated to pay

    counsel a fee.

 132.       Plaintiffs are entitled to an award of attorneys’ fees pursuant to Fla. Stat. §772.11.

    WHEREFORE, Plaintiff demands judgment in its favor and against defendants Cardoso

    and Capital Blue, jointly and severally, as follows:

                     I.     Treble damages in the amount of $1,500,000.00;

                     II.    Pre-judgement Interest;

                     III.   Attorneys’ fees and costs incurred in this matter;

                     IV.    Any other and further relief this court deems proper.


                                       COUNT IV
                                          Fraud
  (Against the Cardoso Defendants, the Blessing Defendants, Steve Sughrim, World Wide
                 Executive Consultants, Ethan Ferrell and Michael Jordan)


 133.       In an intentional, malicious and fraudulent scheme to cheat and defraud Plaintiffs,

    Defendants directly and/or through the actions of their agents, servants and/or employees,

    made misrepresentations, committing the following improper acts.

 134.       Via telephone calls and electronic mail on the 12th of December 2017 Defendants

    promised to obtain corporate financing for Plaintiffs.

 135.       On the 14th of December 2017 the Blessing Defendants entered into a contract with

    Plaintiffs promising to facilitate a corporate loan for Plaintiffs.

 136.       On the 20th of December the Cardoso Defendants entered into an agreement to

    provide corporate financing to Plaintiffs of up to $100,000,000 (one hundred million

    Dollars)




                                              31
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 32 of 52




  137.        No funding was delivered, and the refundable deposits paid to Defendants were

      converted for Defendants own use.

  138.        Neither the Cardoso Defendants nor the Blessing Defendants had any capability to

      provide any form of loan to Plaintiffs.

  139.        Defendants WWEC, Ferrell and Jordan were aware that the Cardoso Defendants

      were unable to provide a loan or a viable financial instrument to underwrite a loan.

  140.        Despite this knowledge, on the 14th of December 2017 and again on the 5th of

      January 2018 Jordan and Ferrell continued to assure Plaintiffs of the ability of the Cardoso

      Defendants to provide financing, knowing full well that such statements were untrue.

  141.        On the 22nd of January the Blessing Defendants sent Plaintiff an invoice for

      $300,000.00 which was not owed demanding payment for service not contracted for and

      never provided.

  142.        Subsequently, the Blessing Defendants threatening legal action against Plaintiff in

      furtherance of their illegal scheme and engaged third parties to attempt to extort funds from

      Plaintiffs.

  143.        Because the Defendants fraudulently induced Plaintiff to detrimentally rely on their

      misrepresentations and omissions, Plaintiffs are entitled the return of the converted funds

      of $150,000.00 plus damages in the amount of $80,000,000.00 (Eighty-million US

      Dollars).

                                         COUNT V
                             Fraudulent Misrepresentation
(Against the Cardoso Defendants, the Blessing Defendants, Steve Sughrim, Michael Jordan and
                                       Ethan Ferrell)

  144.        In making the misrepresentations and omissions described herein to Plaintiffs, the

      Defendants made a series of fraudulent misrepresentations:




                                                32
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 33 of 52




 145.      Misrepresenting the ability of Defendants to provide valid financial instruments.

 146.      Representing the validity of a fraudulent bank instrument.

 147.      Claiming payment for bank instruments never delivered.

 148.      Claiming converted funds pursuant to false invoices.

 149.      Attempting to receive funds pursuant to a fraudulent invoice

 150.      Because of the negligent misrepresentations and omissions of the Defendants

    Plaintiffs is entitled the return of $150,000.00, plus damages in the amount of

    $80,000,000.00.

                                       COUNT VI
                                   Breach of Contract
                      (Against the Blessing and Cardoso Defendants)

 151.      The Plaintiffs and Defendants each entered into valid and enforceable contracts (the

    Contracts). (Exhibit 1 and 2)

 152.      Plaintiffs have fully performed and tendered all performance required under the

    Contracts, paying all sums required. Pursuant to the Contract Defendants were to provide

    a business loan to Plaintiff, acceptable to plaintiffs, within 14 days of the signature of the

    contract.

 153.      Defendants have breached their obligations to set forth in the Contract by failing to

    provide any valid business loan as required in the contract, and failure to return the Deposit

    as specified in the contract and failure to pay the contractually agreed non-performance

    penalty.

 154.      Defendants have also breached the implied covenant of good faith and fair dealing

    by acting to deprive of the benefits of the Contract and the proceeds from the transaction

    contemplated in the Contract.




                                             33
 Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 34 of 52




   155.         The Contract by its terms, specified that in the case of non-performance the

         defendants would immediately repay plaintiffs the respective “Deposits” of $100,000 and

         $50,000. and agreed damages of $2,000,000 (Two Million Dollars). (Exhibit 1)

   156.          Plaintiffs have demanded the payment of these sums; defendants have not

         complied.

   157.         Plaintiffs are entitled to the sums contractual agrees plus other specific damages to

   be determined at trial.

   WHEREFORE, Plaintiffs prays for judgment as set forth below.


                                     PRAYER FOR RELIEF


1. On the First and Second Claims for Relief:
    I. For general damages according to proof at trial, trebled according to statute 18 U.S.C §

         1964, but not less than $80,000,000 (Eighty million US Dollars);

   II.   For prejudgment interest according to statute;

  III.   For Plaintiffs’ reasonable attorney’s fees according to statute


2. On the Third Claim for Relief:
    I. For the return of the Deposited sums;

    II. For Treble damages as provided by Florida Statue.


3. On the First, Second, Fourth, Fifth and Sixth Claims for Relief:
    I. For general damages according to proof at trial;

   II.   For equitable relief as appropriate pursuant to applicable law, including but not limited to

         issuing a temporary restraining order, a preliminary injunction and a permanent injunction

         that bars Defendants, their assignees and anyone else acting in concert with them from

         transferring any funds to any person other than the Plaintiffs




                                                  34
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 35 of 52




  III.   Punitive damages in an amount to be proven at trial.

  IV.    A freeze on all bank accounts in the United States and elsewhere, wherever located,

         tangible and intangible property and all other financial assets, bank and investment

         accounts of all the defendants.

  V.     Awarding Plaintiffs reasonable attorneys’ fees, expenses and costs incurred in bringing

         and prosecuting this action pursuant to the Agreement, applicable statutes, and common

         law; and

  VI.    Awarding such further equitable relief as the Court deems just and proper.



                                   TRIAL BY JURY REQUEST

                        Plaintiffs request a trial by jury on all issues so triable.


Dated:          Miami, Florida
                May 14, 2019




                                                         Yours, etc.



                                                         By:     __________/s/____________
                                                                 Blanca M. Valle Esq
                                                                 1408 Brickell Bay Drive #411
                                                                 Miami, Florida 33131
                                                                 (305) 302 0002
                                                                 Bvalle77@hotmail.com
                                                                 Florida Bar Number 0631221


                                                         By:     _ __________/s/____________
                                                                 Lawrence Daniel O’Neill
                                                                 240 Central Park South
                                                                 New York, NY 10019




                                                   35
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 36 of 52




                                  (917) 675 4864
                                  Attorneys for Plaintiff




                           36
            Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 37 of 52




                                                   Statute           Description and Complaint Reference
Re From          To             Date     Forma
 f                                       t
1 Joshua    Blake Simpson12/13/17 Telep          Racketeering, Telephonic meeting where Joshua Blessing committed to provide
  Blessing, and Tyler             hone           18 U.S.C.     Coin Metric LLC with corporate funding of up to $100 million in
  Steve     Douglas                              §1962         return for the payment of a fee.
  Sughrim                                        Wire Fraud,
                                                 18 U.S.C
                                                 §1343


2 Steve     Joshua           12/13/201 Email     Wire Fraud,   Steve Sughrim sends an email (See 12-23-2018 – Steve Sughrim
  Sughrim   Blessing         7                   18 U.S.C      – Email Address) thanking Joshua for the meeting we had earlier
            (Blessing                            §1343         that night. In this meeting, Josh stated that he could help Coin
            Capital)                                           Metric get a financial instrument of $25,000,000 or $100,000,000.
                                                 Mail Fraud    After listening to Joshua, Coin Metric decided that $100,000,000
            (CC: Blake                           18 U.S.C      was the best way to move forward. After the call, Blake and Tyler
            Simpson and                          §1341         ask Steve if Joshua is legitimate because this is a lot of money, and
            Tyler Douglas)                                     Steve said this is a 100% legitimate deal and he has known Josh for
                                                               a long time through Church. Steve assures Blake and Tyler that
                                                               Blessing Capital does this all the time and we are in good hands.




3 Joshua    Tyler Douglas 12-14-       Email     Wire Fraud,   Joshua sends an email (See 12-14-2017- Email – Joshua Blessing
  Blessing                2017                   18 U.S.C      – Financial Agreement) with a fee agreement (See BC Finder &
  (Blessing (CC: Blake                           §1343         Financial Agreement) and instructions to sign and notarize. Once
  Capital) Simpson,                                            the fee agreement is processed, Josh states he will work with the
            Steve                                Mail Fraud    lender’s compliance officer to set up an on-boarding call. After the
            Sughrim,                             18 U.S.C      on-boarding process is complete, Coin Metric will pay a processing
            Kelly Haines                         §1341         fee and then Blessing Capital will issue the lender’s application and
            (Blessing                                          funding agreement.
            Capital))




4 Steve     Joshua           12-14-    Email     Wire Fraud,   Steve sends Joshua a signed and notarized copy of the BC Finder
  Sughrim   Blessing         2017                18 U.S.C      and Financial Agreement by Coin Metric Officers (See 12-14-2017
                                                 §1343         – Email – Steve Sughrim – Signed and Notarized BC Finder
            (CC: Blake                                         Financial Agreement and Signed and Notarized BC Finder
            Simpson and                          Mail Fraud    Financial Agreement.
            Tyler Douglas)                       18 U.S.C
                                                 §1341
             Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 38 of 52




5 Blake     Joshua        12/14/201 Voice       Wire Fraud       After signing the agreement, Blake Simpson Tyler Douglas called
  Simpson Blessing        7         Call                         Blessing. They again explained that they were novices at this kind
  and Tyler                                                      of financing but questioned borrowing $100M without having to
  Douglas                                                        sign any personal guarantees (Blessing had only stated that the
                                                                 mechanism of funding was a "Financial Instrument"). Steve and
                                                                 Blake called Joshua, and Blake asked whether any officers of Coin
                                                                 Metric would have to sign personal guarantees. Joshua hesitated to
                                                                 answer the question, but then stated that no one with Coin Metric
                                                                 would have to sign personal guarantees.




6 Tyler      Joshua       12-15-       Call/F   Wire Fraud,      Joshua sets up a compliance call. He asks Plaintiffs what they are
  Douglas    Blessing     2017         ollow-   18 U.S.C         going to do with the money. Plaintiffs told him that the money
                                       up       §1343            would be used for a large Bitcoin Mine ($75,000,000 worth) as well
             (CC: Blake                Email                     as two ICO’s. We followed up with him over email (See Funding
             Simpson,                           Mail Fraud       Schedule) to confirm the values. Joshua also asked us not to
             Steve                              18 U.S.C         disclose his 1% fee to any of the other parties in the transaction.
             Sughrim)                           §1341




7 Joshua     Steve Sughrim 12-15-      Email    Wire Fraud,      Joshua sent out a copy of the executed, mutual accepted, agreement
  Blessing                  2017                18 U.S.C         (See 12-15-2017 – Email – Joshua Blessing – Executed
             (CC: Blake                         §1343            Financial Agreement and Coin Metric ICO Finders)
             Simpson,
             Tyler Douglas,                     Mail Fraud
             Kelly Haines)                      18 U.S.C
                                                §1341




8 Tyler      Joshua        12/165/20   Electr   Racketeering, Tyler Douglas send Joshua Blessing $50,000.00 as a deposit in four
  Douglas    Blessing,     17          onic     18 U.S.C.     separate tranches (3 tranches on 12/16/2018 and 1 tranche on
             Kelly Haines,             transf   §1962         12/18/2018).
             Anna Blessing             er
                                                Transportation
                                                of Stolen
                                                Property
                                                18 U.S.C.
                                                §2314,

                                                Receipt of
                                                Stolen
                                                Property 18
                                                U.S.C §2315




                                                              38
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 39 of 52




9 Joshua      Steve Sughrim 12-16-   Email   Racketeering,   Joshua confirmed that he received three separate payment totaling
   Blessing                  2017            18 U.S.C.       to $48,582.96 (See 12-16-2017 – Email – Joshua Blessing –
              (CC: Blake                     §1962;          Receipt of Funds)
              Simpson,                       Wire Fraud,
              Tyler Douglas,                 18 U.S.C
              Kelly Haines)                  §1343;
                                             Mail Fraud
                                             18 U.S.C
                                             §1341;
                                             Receipt of
                                             Stolen
10 Joshua     Tyler Douglas 12-18-   Email   Property 18
                                             Racketeering,   Joshua sent Coin Metric an email (See 12-18-2017 – Email –
   Blessing                 2017     and     U.S.C
                                             18     §2315
                                                U.S.C.       Joshua Blessing – Application and Receipt of Funds) that
              (CC Steve              Mail    §1962;          contained a receipt for a payment of $$48,582.96 (See Coin Metric
              Sughrim,                       Wire Fraud,     Receipt of Partial Payment). In addition, Joshua attached the
              Blake                          18 U.S.C        application consisting of a KYC and CIS (See KYC (See Know
              Simpson,                       §1343;          Your Client Form and CIS Package). The email stated that Coin
              Kelly Haines)                  Mail Fraud      Metric needs to complete and return these documents to Blessing
                                             18 U.S.C        Capital, and Blessing Capital will submit them to the lender.
                                             §1341;
                                             Receipt of
                                             Stolen
                                             Property 18
                                             U.S.C §2315




11 Joshua     Steve Sughrim 12-20-   Email   Wire Fraud,     Joshua sent an email (See 12-20- 2017 – Email – Joshua Blessing
   Blessing                  2017            18 U.S.C        – Coin Metric SBLC 100m Contract) containing a contract from
              (CC Blake                      §1343           the Lender Bernardo Cardoso, for $100M SBLC (See Coin Metric
              Simpson,                       Mail Fraud      SBLC 100m Contract)
              Kelly Haines,                  18 U.S.C
              Tyler Douglas)                 §1341



12 Joshua    Blake         12-21-    Confe   Wire Fraud,     Joshua told us how great this contract is and that we are lucky the
   Blessing, Simpson,      2017      rence   18 U.S.C        provider is willing to guarantee us $2M if he defaults on the
   Kelly     Tyler Douglas           Call    §1343           contract. He reiterated that we are in a really good place.
   Haines,
   Steve
   Sughrim

13 Blake      Joshua       12-20-    Email   Wire Fraud,     Blake sent a signed copy of the Coin Metric SBLC 100m Contract
   Simpson    Blessing     2017              18 U.S.C        back to Joshua (Blessing Capital) (See 12-20-2017 – Blake
                                             §1343           Simpson – Email – Coin Metric Signed 100M SBLC and
              (CC Tyler                                      20171220824614930).
              Douglas)                       Mail Fraud
                                             18 U.S.C
                                             §1341




                                                           39
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 40 of 52




14 Joshua     Tyler Douglas 12-22-   Email     Wire Fraud,     Joshua sent an email (See 12-22-2017 – Joshua Blessing – Email
   Blessing                 2017               18 U.S.C        – Executed SBLC) that contained a fully executed SBLC (See
              (CC Steve                        §1343;          PTF Executed Document DO – SBLC 2017). He also requested
              Sughrim,                         Mail Fraud      that we wire the $75K to the lender quickly to close the deal.
              Blake                            18 U.S.C
              Simpson,                         §1341
              Kelly Haines)                    Laundering of
                                               Financial
                                               Instruments,
                                               18 U.S.C
                                               §1952

15 Joshua     Tyler Douglas 12-22-   Text      Wire Fraud, Joshua sent the banking information for the wire to Tyler Douglas.
   Blessing                 2017     Messa     18 U.S.C      Joshua also called and instructed Tyler to get a cashier’s check and
                                     ge        §1343         deposit it at the provider’s bank, Wells Fargo.
                                               Racketeering,
                                               18 U.S.C.
                                               §1962;




16 Tyler      Bernardo     12-22-    Cashi     Transportation Tyler Douglas deposited a cashier’s check of $75,000 into the
   Douglas    Cardoso      2017      er’s      of Stolen      account of od Bernardo Cardoso specified on the contract (which
                                     check     Property       Joshua Blessing confirmed). See IMG_0215 and $75,000
                                     deposi    18 U.S.C.      Cashier’s Check.
                                     ted       §2314,
                                     directl   Receipt of
                                     y at      Stolen
                                     Wells     Property 18
                                     Fargo     U.S.C §2315
                                               Racketeering,
                                               18 U.S.C.
                                               §1962;
17 Joshua     Steve Sughrim 12-28-   Email     Receipt of     Joshua sent an email saying that the $75,000 was received at the
   Blessing                 2017               Stolen         provider’s bank, but the funds would not clear until January 4,
              (CC Blake                        Property 18 2018. See 12-28-2018 – Joshua Blessing – Email – Delay of
              Simpson,                         U.S.C §2315 funds.
              Kelly Haines                     Racketeering,
              and Tyler                        18 U.S.C.
              Douglas)                         §1962;




                                                           40
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 41 of 52




18 Kelly      Blake         12/29/201 Voice   Wire Fraud      Blake calls Kelly Haines explains his lack of familiarity with bank
   Haines     Simpson,      7         Call                    instruments and asks several questions regarding monetizing the
              Tyler Douglas                                   instrument. Kelly indicates that Coin Metric should be able to
                                                              monetize 100% of the instrument and there should be no issues.
                                                              Coin Metric (Blake and Tyler) poses several questions to Blessing
                                                              Capital regarding the SBLC and in particular questions if Coin
                                                              Metric needs special bank accounts for receiving and monetizing
                                                              the SBLC – They are told that no, once the bank received the SBLC
                                                              they will advance 100% of its value.




19 Joshua     Blake Simpson1-8-2018 Email     Receipt of      Joshua sent an email that contained a signed/notarized letter from
   Blessing                                   Stolen          Bernardo Cardoso stating that the funds were received. See 05 –
              (CC Tyler                       Property 18     Funds Confirmation Letter and 1-8-2018 – Email – Joshua
              Douglas, Kelly                  U.S.C §2315     Blessing – Confirmation of Funds from Provider.
              Haines)                         Racketeering,
                                              18 U.S.C.       ***Note: Joshua called Blake and Tyler to let themus know we
                                              §1962;          could contact the provider since we now have his contact
                                                              information listed on the letter.




20 Michael   Blake         1-5-2018 Confe     Wire Fraud,     Joshua set up a meeting with Michael Jordan from World Wide
   Jordan,   Simpson,               rence     18 U.S.C        Executive Consultants to address questions regarding the SBLC.
   Joshua    Tyler Douglas          Call      §1343;          During the conference call, Michael Jordan stated the instrument
   Blessing,                                  Mail Fraud      would come from a domestic institution, most likely Merrill Lynch
   Kelly                                      18 U.S.C        or Wells Fargo. He also stated that he could do the monetizing of
   Haines                                     §1341           the instrument for 15 – 30K. He reiterated that he’s here to see the
                                              Laundering of   entire process out with Coin Metric. See Meeting Minutes_1-5-
                                              Financial       2018.
                                              Instruments,
                                              18 U.S.C
                                              §1952




21 Joshua     Blake          1-9-2018 Email   Receipt of      Joshua sent an email confirming that he received the $50,000 from
   Blessing   Simpson,                        Stolen          Coin Metric. See 1-9-2018 – Email – Joshua Blessing –
              Tyler Douglas,                  Property 18     Confirmation that Finder Retainer has been paid and the delay
              Kelly Haines                    U.S.C §2315     for receipt and Coin Metric Finder’s Fee Receipt.
                                              Racketeering,
                                              18 U.S.C.
                                              §1962;




                                                           41
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 42 of 52




22 Joshua     Blake          1-10-2018 Email   Wire Fraud,     Joshua forwarded Coin Metric wire instructions from the provider
   Blessing   Simpson,                         18 U.S.C        and attached the Swift MT-760 from Royal Bank of Canada. See
              Tyler Douglas,                   §1343;          1-10-2018 – Email – Joshua Blessing – Swift Confirmation of
              Kelly Haines                     Mail Fraud      25M Euros and attached document from RBC and
                                               18 U.S.C        RBC_BOA_?25M SBLC_ SWIFT NET_MT760_BANK
                                               §1341           TRANSMISSION_CONFIRMATION.
                                               Laundering of
                                               Financial
                                               Instruments,
                                               18 U.S.C
                                               §1952;
                                               Bank Fraud,
                                               18 U.S.C.
                                               §1344
23 Tyler      Joshua        1-10-2018 Phone    Wire Fraud,     Tyler called Joshua and asked him why the amount was 25M euros
   Douglas    Blessing                Call     18 U.S.C        instead of USD, and Joshua told him that they probably made a
                                               §1343;          mistake; however, Joshua instructed Tyler not to bring it up and
                                               Laundering of   just pocket the remainder of the funds. Tyler also brought up the
                                               Financial       fact that the bank was not domestic, and Josh told him that this is
                                               Instruments,    the number one bank in Canada.
                                               18 U.S.C
                                               §1952;
                                               Bank Fraud,
                                               18 U.S.C.
                                               §1344




24 Tyler      Bernardo      1-12-2018 Email                    Tyler sent an email to Bernardo Cardoso with International Swift
   Douglas    Cardoso                                          Codes.




                                                          42
             Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 43 of 52




25 Joshua    Blake         1-12-2018 Confe    Wire Fraud,     Tyler started off the meeting by saying there was discrepancy with
   Blessing, Simpson,                rence    18 U.S.C        the MT-760, which infuriated Joshua. He started using an
   Kelly     Tyler Douglas           Call     §1343;          excessive amount of profanity and said, “you will do this ****
   Haines,                                    Mail Fraud      transaction.” After about 15 – 20 minutes of outrage, Joshua finally
   Michael                                    18 U.S.C        calmed down and we told him that we had found sources that stated
   Jordan                                     §1341           any bank documentation involving Ahmet Gulen and RBC is
   (entered                                   Laundering of   fraudulent. Michael Jordan jumped on the phone and told us he
   half way                                   Financial       would get the bottom of this and he doesn’t play games. See
   into the                                   Instruments,    Meeting Minutes 1-12-2018 (1).
   call)                                      18 U.S.C
                                              §1952;
                                              Bank Fraud,
                                              18 U.S.C.
                                              §1344



26 Joshua     Blake         1-12-2018 Confe   Wire Fraud,     Blake and Tyler bring up the same concerns to Bernardo and Ethan.
   Blessing, Simpson,                 rence   18 U.S.C        Bernardo stated he doesn’t play games and he would address our
   Kelly      Tyler Douglas           Call    §1343;          concerns about the instrument. He stated that he actually knows the
   Haines,                                    Laundering of   ordering customer in Turkey. He said the guy is very paranoid.
   Bernardo                                   Financial       Bernardo said he would figure out if something funny was going
   Cardoso,                                   Instruments,    on. Ethan tried to brush the post we found as a random internet post
   Ethan                                      18 U.S.C        from a disgruntled customer. Bernardo said we should look into
   Ferrell                                    §1952;          getting a CMA account as it would be a better account to receive
   (World                                     Bank Fraud,     funds into (however, this was not specified in the contract). See 1-
   Wide                                       18 U.S.C.       12-2018 Meeting Minutes (2).
   Executive                                  §1344
   Consultant
   s)




27 Kelly      Blake         1-12-2018 Phone   Wire Fraud,     After the meeting with Bernardo and Ethan, Kelly called Tyler and
   Haines, Simpson,                   Call    18 U.S.C        Blake. Kelly asked what he need to get from the provider in regard
   Joshua     Tyler Douglas                   §1343;          to validate there is a working relationship with the provider, such
   Blessing                                   Laundering of   as background and compliance from Gulen Resources. Tyler and
   (about ½                                   Financial       Blake stated we need some type of evidence.
   way                                        Instruments,
   though the                                 18 U.S.C        Joshua was connected in the middle of the call and started yelling
   call)                                      §1952;          at Coin Metric for wanting evidence. Coin Metric stated that Kelly
                                              Bank Fraud,     asked what types of evidence we wanted. Then Joshua was mad at
                                              18 U.S.C.       Kelly. Joshua made it very clear that this is not Blessing Capital’s
                                              §1344           Department.




                                                         43
            Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 44 of 52




28 Kelly    Tyler Douglas 1-17-2018 Email   Wire Fraud,     Kelly stated that he received a call from Joshua and that the reissue
   Haines                                   18 U.S.C        of the SBLC is in process. Coin Metric does not have to re-do any
                                            §1343;          steps. See 1-17 – 2018 – Email – Kelly Haines – Promise of re-
                                            Mail Fraud      issue of the SBLC.
                                            18 U.S.C
                                            §1341
                                            Laundering of
                                            Financial
                                            Instruments,
                                            18 U.S.C
                                            §1952;
                                            Bank Fraud,
                                            18 U.S.C.
                                            §1344




29 Kelly    Blake Simpson1-17-2018 Email    Wire Fraud,     Kelly sent over two locations in Bellevue, Washington that have
   Haines                                   18 U.S.C        CMA accounts. See 1-17-2018 – Email – Kelly Haines –
            (CC: Joshua                     §1343;          Advising on what Banks have CMA accounts (2).
            Blessing)                       Laundering of
                                            Financial
                                            Instruments,
                                            18 U.S.C
                                            §1952;
                                            Bank Fraud,
                                            18 U.S.C.
                                            §1344
30 Kelly    Blake Simpson1-17-2018 Email    Wire Fraud,     Kelly offers to help Coin Metric, Blake, set up a bank account to
   Haines                                   18 U.S.C        receive the instrument. See 1-17-2018 – Email – Kelly Haines –
            (CC: Joshua                     §1343;          Asking if he can advise us in setting up a bank account.
            Blessing)                       Laundering of
                                            Financial
                                            Instruments,
                                            18 U.S.C
                                            §1952;
                                            Bank Fraud,
                                            18 U.S.C.
31 Kelly    Blake Simpson1-18-2018 Email    Wire
                                            §1344Fraud,     Kelly sent an email explaining how Joshua had found a good
   Haines                                   18 U.S.C        account option for us from Merrill Lynch, and he attached a link
            (CC: Joshua                     §1343;          that explained the account. See 1-18-2018 – Email – Kelly Haines
            Blessing)                       Laundering of   –      Advising      on      more      bank     options      and
                                            Financial       MerrillLynchSelf0DirectedCMAAcountAgreement
                                            Instruments,
                                            18 U.S.C
                                            §1952;
                                            Bank Fraud,
                                            18 U.S.C.
                                            §1344




                                                       44
             Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 45 of 52




32 Joshua    Tyler Douglas, 1-19-2018 Confe   Wire Fraud,     Joshua and Kelly called for a meeting and introduced Anna
   Blessing, Blake                    rence   18 U.S.C        Blessing to Coin Metric. They told us that the SBLC was at risk,
   Kelly     Simpson,                 Call    §1343;          and finance is all about the energy. Tyler and Blake were blamed
   Haines, Steve Sughrim                      Laundering of   for the failure of getting a CMA account at Merrill Lynch for
   Anna                                       Financial       negative energy and bad posture. Anna asked us if we had ever
   Blessing                                   Instruments,    watched the show Billions and we said no. She said we need to start
                                              18 U.S.C        acting with that type of energy with the bank. Anna also stated that
                                              §1952;          everyone on the call had put a lot of resources into making the
                                              Bank Fraud,     SBLC possible. At the end of the call, we were tasked with putting
                                              18 U.S.C.       together a script for the Blessing Capital Team to review before we
                                              §1344           enter another bank.




33 Blake     Tyler Douglas, 1-19-2018 Email   Wire Fraud,     Blake sent an email with the Investment Bank Script for Discussion
   Simpson   Steve                            18 U.S.C        over to the Blessing Capital Team to review. See 1-19-2018 –
             Sughrim,                         §1343;          Email – Blake Simpson – Investment Bank Script requested by
             Joshua                           Laundering of   Joshua and Kelly and Coin Metric Bank Introduction 1-19-
             Blessing,                        Financial       2018 copy
             Kelly Haines,                    Instruments,
             Anna Blessing                    18 U.S.C
                                              §1952;
                                              Bank Fraud,
                                              18 U.S.C.
                                              §1344




                                                         45
             Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 46 of 52




34 Kelly    Blake          1-19-2018 Email   Wire Fraud,     Kelly sent over questions to prepare Coin Metric for the bank
   Haines   Simpson,                         18 U.S.C        interview and discussion in the morning. Kelly also made a
            Joshua                           §1343;          statement in the email that Blessing Capital is not Coin Metric’s
            Blessing,                        Laundering of   advisers, consultants, or legal counsel as they are simply passing
            Anna                             Financial       on information gleaned from past experiences. Coin Metric was
            Blessing,                        Instruments,    confused on this point as Blessing Capital has been advising Coin
            Tyler Douglas,                   18 U.S.C        Metric on every point of the transaction, including the CMA
            Steve Sughrim                    §1952;          account. Kelly also made a statement that Blessing Capital has
                                             Bank Fraud,     gone above and beyond our duties due to the abnormal
                                             18 U.S.C.       circumstances of this transaction. Coin Metric was confused
                                             §1344           reading this statement as well. See 1-19-2018 – Email – Kelly
                                                             Haines – Prep questions for Coin Metric and CMA (1) and CM
                                                             prep questions (2)




35 Kelly     Blake         1-20-2019 Confe   Wire Fraud,     Joshua and Anna set up a conference call to discuss the bank script
   Haines, Simpson,                  rence   18 U.S.C        and how to approach the bank. Coin Metric was told to watch
   Joshua    Steve Sughrim           Call    §1343;          Billions and have positive energy. We went over a number of words
   Blessing,                                 Laundering of   not to say at the bank. Phrases to talk to the banker about. Anna
   Anna                                      Financial       and Kelly even proposed using a DBA to shield the core function
   Blessing                                  Instruments,    of the business. See coin metric minutes 12022018 (Blessing
                                             18 U.S.C        Capital Version) and 1-20-2019 – Meeting Minutes (Coin Metric
                                             §1952;          Version)
                                             Bank Fraud,
                                             18 U.S.C.
                                             §1344




                                                        46
            Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 47 of 52




36 Kelly    Blake          1-22-2018 Email   Racketeering,   Kelly sent us an invoice for $300,000 as a 1% commission for the
   Haines   Simpson,                         18 U.S.C.       25M Euro tranche. This was uncalled for and of all people in the
            Steve                            §1962           transaction, Blessing Capital was completely aware that we had not
            Sughrim,                         Wire Fraud,     received funds or evidence at our bank that a MT-760 had arrived.
            Tyler Douglas,                   18 U.S.C        See 1-22-2018 – Email – Kelly Haines - Invoice $300,000 and
            Joshua                           §1343           CoinMetricInvoice#1331. Also, the invoice due date was on 1-22-
            Blessing,                                        2018.
            Anna Blessing
                                                             On a call later that day between Steve Sughrim and Kelly Haines,
                                                             according to Steve Sughrim, Kelly seemed confused as to why
                                                             Joshua was sending an invoice, and then made a comment that
                                                             Joshua and Anna have a lot of money tied up in this transaction.




37 Ahmet    Tyler Douglas 1-23-2018 Email                    Ahmet Gulen emails Tyler and points him to his personal web page
   Gulen                                                     and to read the fraud alert notice carefully.

                                                             See 1-23-2018 – Email - Ahmet Gulen.




38 Kelly    Blake Simpson1-25-2018 Phone     Wire Fraud,     A phone conversation between Kelly Haines and Blake Simpson
   Haines                          Call      18 U.S.C        occurred. In the conversation, Kelly asked how setting up the bank
                                             §1343;          account at Fidelity was going, and Blake indicated that Coin Metric
                                             Laundering of   was working through it. Kelly asked how Coin Metric was going
                                             Financial       to address the Invoice. Blake stated that (1) take his name off the
                                             Instruments,    invoice and (2) Coin Metric has not received a MT-760 or any
                                             18 U.S.C        funds and our bank has not been able to verify that this message
                                             §1952;          was ever sent. Blake told Kelly he wanted to focus on setting up
                                             Bank Fraud,     the bank account.
                                             18 U.S.C.
                                             §1344




                                                         47
             Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 48 of 52




39 Kelly     Blake          1-26-2018 Email   Wire Fraud,     Kelly sends an email that was in direct conflict with what was
   Haines    Simpson,                         18 U.S.C        discussed on the phone call the day before. Kelly also took the
             Tyler Douglas,                   §1343;          statement out of context in an email from Blake Simpson: “Thank
             Steve                            Laundering of   you Kelly for your team’s effort, which is clearly above and beyond
             Sughrim,                         Financial       the contractual obligations” which was directed at their willingness
             Joshua                           Instruments,    to advise Coin Metric even though their contract prohibited it.
             Blessing,                        18 U.S.C        Kelly cites the document that Bernardo provided Blessing Capital
             Anna Blessing                    §1952;          from Royal Bank of CanadaBC as evidence that funds were
                                              Bank Fraud,     delivered. In addition, Kelly Haines states he will not be able to
                                              18 U.S.C.       proceed any further until the negative balance is resolved. See 1-
                                              §1344           26-2018 – Email – Kelly Haines – Account Status.




40 Tyler     Bernardo      1-27-2018 Email                    Tyler sends Bernardo Cardoso an email documenting the situation
   Douglas   Cardoso                                          and asks Bernardo Cardoso for a formal response to all of the
                                                              concerns that were brought up during the 1/12/2018 meeting prior
                                                              to moving forward with transaction. Bernardo promised to address
                                                              them during 1/12/2018 meeting. See 1-27-2018 – Email – Tyler
                                                              Douglas – To Cardoso regarding Addressing Concerns.




41 Bernardo Tyler Douglas 1-28-2018 Email     Wire Fraud,     Bernardo states that we sent him a domestic swift and then later
   Cardoso                                    18 U.S.C        sent him an international swift code. He then dismisses any concern
                                              §1343;          about Ahmet Gulen. He states that Royal Bank of CanadaBC is one
                                              Laundering of   of the highest rated banks in Canada. He then claims it is our fault
                                              Financial       that we could not receive the swift code. Lastly, he offers to re-
                                              Instruments,    issue an instrument for additional fee. See 1-28-2018 – Email
                                              18 U.S.C        Bernardo Cardoso – Response to Coin Metric’s Concerns
                                              §1952;          SBLC 100M 2.
                                              Bank Fraud,
                                              18 U.S.C.
                                              §1344




                                                         48
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 49 of 52




42 Tyler      Bernardo     1-28-2018 Email                    Tyler states that Michael Jordan at World Wide Executive
   Douglas    Cardoso                                         Consultants told us the wire would be coming domestically. He
                                                              further states that it does not specify in any contract or formal
                                                              communication that this was going to be an international wire.
                                                              Lastly, Tyler requests that Bernardo address all of Coin Metric’s
                                                              concerns. See 1-28-2018 – Email Bernardo Cardoso – Response
                                                              to Coin Metric’s Concerns SBLC 100M 2.




43 Bernardo Tyler Douglas 1-28-2018 Email     Wire Fraud,     Bernardo Cardoso states are concerns are not warranted, and states
   Cardoso                                    18 U.S.C        that it is common knowledge that all swifts are international. See
              (CC Ethan                       §1343;          1-28-2018 – Email Bernardo Cardoso – Response to Coin
              Ferrell)                        Laundering of   Metric’s Concerns SBLC 100M 2.
                                              Financial
                                              Instruments,
                                              18 U.S.C
                                              §1952;
                                              Bank Fraud,
44 Anna       Blake         1-31-2018 Email   18 U.S.C.
                                              Racketeering,   Anna states that Coin Metric is in Gross Breach of Contract based
   Blessing   Simpson,                        §1344
                                              18 U.S.C.       on the correspondence with Bernardo Cardoso. She goes onto say
              Kelly Haines,                   §1962;          that she will have to file a legal complaint against both Blake and
              Joshua                          Wire Fraud,     Tyler personally and all company officers and members. See 1-31-
              Blessing                        18 U.S.C        2018 – Email – Anna Blessing – Breach of Contract (1-5).
                                              §1343;
                                              Laundering of
                                              Financial
                                              Instruments,
                                              18 U.S.C
                                              §1952;
                                              Bank Fraud,
                                              18 U.S.C.
45 Tyler      Anna          1-31-2018 Email   §1344;
                                                              Tyler responds to Anna stating that the validity of the instrument is
   Douglas    Blessing,                                       in question because simple compliance questions cannot be
                                              Extortion,
              Joshua                                          answered. Since Blake is on travel, Tyler is communicating, and
                                              18 USC§875
              Blessing, and                                   Tyler reminds them that Blessing Capital has used 3 different
              Kelly Haines                                    points of contact interchangeably through the duration of the
                                                              transaction. See 1-31-2018 – Email – Anna Blessing – Breach of
                                                              Contract (6).




                                                         49
               Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 50 of 52




46 Jim         Tyler Douglas 2-2-2018 Call to   Racketeering, Jim Peterson with Apex stated that he was going to visit the
   Peterson                           Voice     18 U.S.C.     addresses of Tyler Douglas and Blake Simpson to do a private
   with Apex                          mail      §1962;        investigation and asset validation. See Apex.
                                                Extortion,
                                                18 USC§875

47 Jim         Blake Simpson2-2-2018 Call to    Racketeering, Jim Peterson with Apex stated that he was going to visit the
   Peterson                          Voice      18 U.S.C.     addresses of Tyler Douglas and Blake Simpson to do a private
   with Apex                         mail       §1962;        investigation and asset validation. See Apex.
                                                Extortion,
                                                18 USC§875

48 Todd        Tyler Douglas 2-5-2018 Call to   Racketeering,   Todd Harris called and left a message stating that he wants to try
   Harris                             Voice     18 U.S.C.       to figure out if we can come to resolution with Olivia-Ari Corp (dba
   with                               mail      §1962;          Blessing Capital) prior litigation. He stated that Coin Metric owes
   Recovery                                     Extortion,      Olivia Aria $300,000. See Todd Harris #1.
   Solutions                                    18 USC§875
   Group,
   LLC


49 Todd        Blake Simpson2-5-2018 Call to    Racketeering,   Todd Harris called and left a message stating that he wants to try
   Harris                            Voice      18 U.S.C.       to figure out if we can come to resolution with Olivia-Ari Corp (dba
   with RSG                          mail       §1962;          Blessing Capital) prior litigation. He stated that Coin Metric owes
   LLC                                          Extortion,      Olivia Aria $300,000. See Todd Harris #1.
                                                18 USC§875




50 Todd     Tyler Douglas 2-5-2018 Email        Racketeering,   Todd sends an email explaining that Blessing Capital has retained
   Harris   and Blake                           18 U.S.C.       RSG LLC against both you and Coin Metric LLC for the purpose
   with RSG Simpson                             §1962;          of filing complains and litigation/credit reporting. He notes that
   LLC                                          Extortion,      he’ll let us know when this will be scheduled in the courts. See 2-
                                                18 USC§875      5-2018 – Email – Todd Harris – RSG Collect.




51 Todd     Tyler Douglas 2-8-2018 Email        Racketeering,   Todd sends a follow up email stating that there is conference call
   Harris   and Blake                           18 U.S.C.       set for 2/12/2018. He states that the actual Litigation Filing &
   with RSG Simpson                             §1962;          Credit Reporting against both of you and Coin Metric LLC, has
   LLC                                          Extortion,      been scheduled for Thursday February 15th, 2018. He then states
                                                18 USC§875      that our counsel may reach out directly. See 2-5-2018 – Email –
                                                                Todd Harris – RSG Collect.




                                                            50
              Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 51 of 52




52 Todd       Tyler Douglas 2-8-2018 Call to    Racketeering, Todd calls and leaves a voicemail stating that there is conference
   Harris                            Voice      18 U.S.C.     call for litigation, and the amount is now at $500,000 due to
   with RSG                          mail       §1962;        interest. See Todd Harris #2.
   LLC                                          Extortion,
                                                18 USC§875



53 Todd       Tyler Douglas 2-16-2018 Call to   Racketeering, Todd calls and leaves a voicemail stating that complaint has been
   Harris                             Voice     18 U.S.C.     filed and RSG has applied to suspend our Visas. See Todd Harris
   with RSG                           mail      §1962;        #3.
   LLC                                          Extortion,
                                                18 USC§875
54 Dave       Tyler Douglas 2-16-2018 Call to   Racketeering, Dave Andrews calls and leave a voicemail stating that he wants to
   Andrews                            Voice     18 U.S.C.     attempt to settle the matter between Coin Metric LLC and Olivia-
                                      mail      §1962;        Ari Corp prior to litigation. See Dave Andrews.
                                                Extortion,
                                                18 USC§875




                                                            51
Case 1:19-cv-21959-UU Document 1 Entered on FLSD Docket 05/15/2019 Page 52 of 52




                                    APPENDIX B
                                     EXHIBITS
   Exhibit 1- Contract with Olivia-Ari Corporation (DBA Blessing Capital), and Joshua
   Blessing.

   Exhibit 2- Contract with Bernardo D. Cardoso and Capital Blue Global Investments LLC.

   Exhibit 3- Cardoso’s Confirmation of the Receipt of Funds.

   Exhibit 4 – Copy of the Purported (and Fraudulent) SBLC.

   Exhibit 5 – Confirmation of the Wire of an Additional $25,000.00 to Cardoso.

   Exhibit 6 – Email from Ahmet Gulen Confirming that the SBLC is a Fraud.

   Exhibit 7 – Blessing Invoice for $300,000.00

   Exhibit 8 – Email to Cardoso Declaring the SBLC to be Fraud.

   Exhibit 9 – Email from Cardoso

   Exhibit 10- Email from Anna Blessing

   Exhibit 11- Email from Plaintiffs to Anna Blessing

   Exhibit 12 – Email from Todd Harris

   Exhibit 13 – Demand from Todd Harris for and Additional $200,000.00
